On petition for rehearing several assignments considered by the Court in its original opinion have been brought to the Court's attention. We carefully considered the conflicts appearing in the testimony of the deceased as to the identity of the person inflicting the mortal *Page 688 
wound; likewise the experiments offered in evidence by counsel for the defendant for the purpose of contradicting the State's testimony. The "imaginary" enemies of the defendant and the proceeds of a policy of insurance all have been weighed and duly considered.
The petition for rehearing fails to conform to the rule of this Court controlling petitions for rehearing. The several items appearing in the petition for rehearing were weighed and duly considered by the Court in the original opinion.
The petition for rehearing is hereby denied.
BROWN, C. J., WHITFIELD, TERRELL and CHAPMAN, J. J., concur.